

Exhibit 10.8
Environmental Indemnification and Release Agreement


This Environmental Indemnification and Release Agreement (this “Agreement”) is
executed as of the 30th day of August, 2019, by KBSII GRANITE TOWER, LLC, a
Delaware limited liability company (“Borrower”), for the benefit of (i) each of
the lenders (each, a “Lender” and collectively, “Lenders”) from time to time
party to that certain Loan Agreement of even date herewith (the “Loan
Agreement”) among Borrower, Lenders and Bank of America, N.A., a national
banking association, as administrative agent for Lenders (in such capacity,
“Administrative Agent”), (ii) Administrative Agent, and (iii) the Indemnified
Parties defined and described below.


Recitals


Borrower has requested that Lenders and Administrative Agent make a loan (the
“Loan”) to Borrower evidenced by one or more Promissory Notes of even date
herewith in the aggregate principal face amount of One Hundred Forty-Five
Million and No/100 Dollars ($145,000,000.00), which Loan is secured by, among
other things, a Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing (the “Deed of Trust”) of even date herewith
conveying and encumbering certain real and personal property as therein
described (collectively, the “Property”), including the land described in
Exhibit A which is attached hereto and made a part hereof. As a condition
precedent to making the Loan, Lenders have required that Borrower execute and
deliver this Agreement to Administrative Agent. The term “Loan Documents” is
used herein as defined in the Deed of Trust.


Agreements


Section 1. Definitions.


As used in this Agreement, the terms defined in the Preamble and in the Recitals
hereto shall have the respective meanings specified therein, and the following
additional terms shall have the meanings specified:


“At” or “at,” when used with respect to the Property or any property adjacent to
the Property, means “on, at, in, under, above or about.”


“Environmental Claim” means any complaint, action, notice, order, claim,
investigation, judicial or administrative proceeding or action, or other similar
claims or communications from any Person (defined below) involving or alleging
any noncompliance with any Environmental Requirement (defined below) or the
existence of any unsafe or hazardous condition resulting from or related to the
Release (defined below) of any Hazardous Material (defined below).


“Environmental Law” means any and all applicable federal, state or local laws,
statutes, ordinances, rules, regulations, orders, principles of common law,
judgments, permits, licenses or other determinations of any judicial or
regulatory authority, now or hereafter in effect, imposing liability,
establishing standards of conduct or otherwise relating to protection of the
environment (including natural resources, surface water, groundwater, soils, and
indoor and ambient air), health and safety, land use matters or the presence,
generation, treatment, storage, disposal, Release or threatened Release,
transport or handling of any Hazardous Material.

1



--------------------------------------------------------------------------------



“Environmental Requirement” means any Environmental Law, or any other applicable
agreement or restriction (including any condition or requirement imposed by any
third party or insurance or surety company), now or hereafter in effect, which
relates to any matters addressed by any Environmental Law, Hazardous Material,
or the prevention of any unsafe or hazardous condition resulting from or related
to the Release of any Hazardous Material.


“Hazardous Material” means any substance, material, element, compound, waste or
chemical, whether solid, liquid or gaseous, which is defined, listed, classified
or otherwise regulated in any way under any Environmental Laws, or any other
such substances or conditions (including mold and other mycotoxins or fungi)
which may create any unsafe or hazardous condition or pose any threat to health
and safety.


“Indemnified Party” means and includes Administrative Agent, Lenders, any
Persons owned or controlled by, owning or controlling, or under common control
or affiliated with Administrative Agent or Lenders, any participants in the
Loan, the directors, officers, partners, employees and agents of Administrative
Agent or Lenders and/or such Persons, and the successors and assigns of each of
the foregoing Persons.


“Person” means an individual, a corporation, a partnership, a joint venture, a
limited liability company, a trust, an unincorporated association, any
governmental authority or any other entity.


“Release” means the presence of or any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, seeping,
migrating, dumping or disposing of any Hazardous Material (including the
abandonment or discarding of barrels, drums, tanks, and other similar
containers, containing any Hazardous Material) into the indoor or outdoor
environment.


“Transition Date” means the earlier of the following two dates: (a) the date on
which the indebtedness and obligations secured by the Deed of Trust have been
paid, performed and finally discharged in full (without possibility for
disgorgement), and the Deed of Trust has been released or satisfied; or (b) the
date on which the lien of the Deed of Trust is fully and finally foreclosed (and
all applicable redemption periods have expired) or a conveyance by deed in lieu
of such foreclosure is fully and finally effective and possession of the
Property has been given to and accepted by Administrative Agent or any other
purchaser or grantee free of occupancy and claims to occupancy by Borrower and
its heirs, devisees, representatives, successors and assigns; provided that, if
such payment, performance, release, foreclosure or conveyance is challenged, in
bankruptcy proceedings or otherwise, the Transition Date shall be deemed not to
have occurred until such challenge is validly released, dismissed with prejudice
or otherwise barred by law from further assertion.


Section 2. Representations and Warranties.


Except as explicitly set forth in Exhibit B which is attached hereto and made a
part hereof or in the environmental site assessment(s) of the Property delivered
to Administrative Agent in connection with the making of the Loan
(“Environmental Reports”), Borrower hereby represents and warrants to, and
covenants with, Administrative Agent, without regard to whether



2



--------------------------------------------------------------------------------



Administrative Agent has or hereafter obtains any knowledge or information
related to these matters, as follows:


(a)Use of the Property. To the best of Borrower’s knowledge, during the period
of Borrower’s ownership or operation of the Property, (i) the Property has not
been used as a treatment, storage or disposal site for any Hazardous Material,
for any other waste disposal activities, for industrial or manufacturing
purposes or for any other use which could give rise to the Release of any
Hazardous Material at the Property or which could create any unsafe or hazardous
condition resulting from or related to the Release of any Hazardous Material;
(ii) there has been no Release at or from the Property at or from any disposal
or treatment facility which received Hazardous Materials generated by Borrower
or at the Property; and (iii) no active, inactive or abandoned under-ground or
above-ground storage tanks or similar containers, or any groundwater or
monitoring wells of any kind, are or have been located at the Property.


(b)Environmental Claims and Actions. To the best of Borrower’s knowledge, no
Environmental Claim has been asserted against Borrower or with respect to the
Property. Borrower does not have knowledge of any threatened or pending
Environmental Claim against Borrower, the Property or any facility that may have
received Hazardous Material generated by Borrower or at the Property.


(c)Compliance with Laws. To the best of Borrower’s knowledge, during the period
of Borrower’s ownership or operation of the Property, the past and present
conditions, uses and activities at the Property have complied with all
Environmental Requirements. To the best of Borrower’s knowledge, Borrower holds
and has held all licenses, permits and approvals required by any governmental
authority under any Environmental Requirement in connection with the ownership
or operation of the business at the Property and has timely prepared, submitted
and made all filings, reports, plans and notifications required under any
Environmental Requirement.


(d)Environmental Insurance. Borrower has never applied for and been denied
environmental impairment liability insurance coverage relating to the Property.
Borrower has furnished to Administrative Agent a copy of all such environmental
insurance policies, and all applications (whether denied, accepted or pending),
related to Borrower or the Property. At Administrative Agent’s request, Borrower
shall cause Administrative Agent or any Lender to be named as an additional
insured on any such policy currently in effect.


Section 3. Covenants and Agreements.


(a)Compliance with Environmental Requirements. Borrower will not cause,
knowingly commit, knowingly permit or allow to continue: (i) any noncompliance
with any Environmental Requirement by Borrower, any tenant or any other Person,
by or with respect to the Property or any use of or condition or activity at the
Property; (ii) the generation, storage or use of any Hazardous Material at the
Property, except for Hazardous Materials that are commonly legally used, stored
or generated (and in such amounts commonly legally used, stored or generated) as
a consequence of using the Property for its permitted business purposes, but
only so long as the use, storage or generation of such Hazardous Materials is in
full compliance with all Environmental Requirements; (iii) the treatment,
disposal or unauthorized Release of any Hazardous Material at the Property in
any manner; (iv) the installation of any above-ground



3



--------------------------------------------------------------------------------



or below-ground storage tanks or other containers containing Hazardous Materials
at the Property; (v) any other activity which could create any unsafe or
hazardous condition resulting from or related to Hazardous Materials at the
Property in violation of Environmental Laws; or
(vi) the attachment of any environmental lien to the Property. Borrower
acknowledges that Hazardous Materials may permanently and materially impair the
value and use of the Property and shall perform all actions necessary to protect
the fair market value of the Property from impairment as a result of Hazardous
Materials.


(b)Notice to Administrative Agent. If, at any time, Borrower becomes aware, or
has reasonable cause to believe, that any Release or threatened Release of any
Hazardous Material has occurred or will occur at the Property, or if Borrower
identifies or otherwise becomes aware of any noncompliance or alleged
noncompliance with any Environmental Requirement by Borrower or at the Property,
any threatened or pending Environmental Claim related to the Property or any
event or condition which could result in an Environmental Claim against Borrower
or the Property, Borrower shall notify Administrative Agent immediately in
writing of such circumstance and shall include a full description of all
relevant information. Borrower shall, upon receipt, promptly deliver to
Administrative Agent a copy of any report, audit, summary or investigation, of
any kind or character, whether prepared by or on behalf of Borrower or by any
other Person, related to environmental conditions at the Property or the
compliance status of the Property with respect to any Environmental Requirement.


(c)Site Assessments and Information. If Administrative Agent shall ever have
reason to believe that any Release or threatened Release of a Hazardous Material
in violation of any Environmental Law or any noncompliance with any
Environmental Requirement has occurred with respect to the Property, or if any
Environmental Claim is made or threatened with respect to the Property, or if an
Event of Default (as defined in the Deed of Trust) occurs and is continuing, or
following the completion of any corrective action pursuant to Subsection (d) of
Section 3, Borrower shall, within thirty (30) days of written request by
Administrative Agent and at Borrower’s expense, provide to Administrative Agent
an environmental site assessment and compliance audit of the Property which
addresses such conditions. Such environmental site assessment and compliance
audit shall be performed to the reasonable satisfaction of Administrative Agent,
in accordance with good environmental engineering practices and by a consulting
firm reasonably acceptable to Administrative Agent. Each report shall be
addressed to Administrative Agent. A copy of each report and all supporting
documents shall be promptly furnished to Administrative Agent.


(d)Response to Releases, Noncompliance and Environmental Claims. Borrower shall,
in compliance with all Environmental Requirements, promptly undertake and
complete any and all investigations, testing, abatement, clean up, remediation,
response or other corrective action necessary or reasonably recommended to: (i)
remove, remediate, clean up or abate any Release or threatened Release of any
Hazardous Material at or from the Property to the extent required under any
Environmental Law; (ii) correct any noncompliance with any Environmental
Requirement by Borrower or at the Property; (iii) address any unsafe or
hazardous condition at the Property resulting from or related to any Hazardous
Material to the extent required under any Environmental Law; or (iv) make an
appropriate response to any threatened or pending Environmental Claim related to
Borrower or the Property. Any report or other document prepared in response to
any of these events shall be addressed to Administrative Agent. A copy



4



--------------------------------------------------------------------------------



of any such report or other document (and all supporting documents) shall be
promptly furnished to Administrative Agent.


(e)Administrative Agent’s Rights. If, during Borrower’s ownership of the
Property and until the full repayment of the Loan, Administrative Agent has
reasonable grounds to believe that any Hazardous Material is present on the
Property in violation of any Environmental Requirement, Administrative Agent
shall have the right, but not the obligation, without limitation of
Administrative Agent’s rights under the other Loan Documents, and at Borrower’s
sole risk and expense, to enter onto the Property upon twenty-four (24) hours
prior notice and/or to take, or cause to be taken, such actions as
Administrative Agent deems necessary or advisable (but subject to the rights of
the tenants under their leases) to investigate, clean up, remediate or otherwise
respond to, address or correct any of the issues addressed in this Agreement.
Borrower shall reimburse Administrative Agent on demand for the costs of any
such action. Administrative Agent agrees, however, that, except in the case of
an emergency, Administrative Agent will take such action only after written
notice to Borrower of the circumstances and the failure by Borrower, within a
reasonable period of time following receipt of such notice, to commence or
diligently pursue to completion the appropriate corrective action.
Administrative Agent owes no duty of care to protect Borrower or any other
Person against, or to inform Borrower or any other Person of, any Hazardous
Material or other environmental condition affecting the Property.


Section 4. Indemnification.


(a)Indemnified Matters. Borrower hereby agrees to protect, indemnify, defend,
release and hold each Indemnified Party harmless from and against, and reimburse
each Indemnified Party on demand for, any and all losses, costs, liabilities
(including strict liabilities), claims (including Environmental Claims),
damages, expenses (including reasonable attorneys’ fees incurred by
Administrative Agent in connection with enforcing this provision), penalties or
fines of any kind whatsoever paid, incurred or suffered by, or asserted against,
any Indemnified Party by any Person in connection with, arising out of or
resulting in any way whatsoever from:


(i)the presence, Release or threatened Release of any Hazardous Material at or
from the Property, on or before the Transition Date; or
(ii)the breach of any representation, warranty, covenant or agreement contained
in this Agreement because of any act, omission, event or condition existing or
occurring on or before the Transition Date; or
(iii)any violation or potential violation, on or before the Transition Date, of
any Environmental Requirement in effect on or before the Transition Date,
regardless of whether any act, omission, event or circumstance giving rise to
the violation constituted a violation at the time of the occurrence or inception
of such act, omission, event or circumstance; or
(iv)any Environmental Claim related to any act, omission, event or condition
existing or occurring in connection with the use or occupancy of the Property at
any time on or before the Transition Date; or




5



--------------------------------------------------------------------------------



(v)the filing or imposition of any environmental lien against the Property at
any time on or before the Transition Date;


and regardless of whether any matter set forth in the foregoing Subsections (i)
through (v) was caused by Borrower, a prior owner of the Property, or any other
Person whatsoever. Such indemnity shall not apply, however, to a particular
Indemnified Party to the extent that the subject of the indemnification is or
was caused by or arises out of the sole or gross negligence or willful
misconduct of that particular Indemnified Party.


(b)Defense of Claims. Upon demand by an Indemnified Party, Borrower shall
diligently defend any Environmental Claim related to any act, omission, event or
condition existing or occurring in connection with the use or occupancy of the
Property at any time on or before the Transition Date which relates to the
Property or is threatened or commenced against such Indemnified Party, all at
Borrower’s own cost and expense and by counsel to be approved by Administrative
Agent in the exercise of its reasonable judgment. In the alternative,
Administrative Agent may elect, at any time and for any reason, to conduct its
own defense through counsel selected by Administrative Agent and at the sole
cost and expense of Borrower.


Section 5. Release.


Borrower hereby releases and forever discharges, and covenants not to sue, each
Indemnified Party from any and all claims, injuries, demands, costs, penalties,
attorneys’ fees, costs of litigation and causes of action of any kind
whatsoever, now or hereafter in existence, known or unknown, which Borrower may
have against any Indemnified Party and which are related to events, omissions or
circumstances arising from or related to the Property or matters addressed in
this Agreement, including any actions taken pursuant to Subsection (e) of
Section 3 or any events described in Subsection (a) of Section 4. The release
set forth in this Section 5 shall not apply, however, to a particular
Indemnified Party to the extent that the subject of the release is or was caused
by or arises out of the sole or gross negligence or willful misconduct of that
particular Indemnified Party.


Section 6. Notices.


All notices, requests, consents, demands and other communications required or
which any party desires to give hereunder or under any other Loan Document shall
be in writing and, unless otherwise specifically provided in such other Loan
Document, shall be deemed sufficiently given or furnished if delivered by
personal delivery, by nationally recognized overnight courier service or by
certified United States mail, postage prepaid, addressed to the party to whom
directed at the addresses specified at the end of this Agreement (unless changed
by similar notice in writing given by the particular party whose address is to
be changed) or by facsimile as provided in Section 9.3 of the Loan Agreement.
Any such notice or communication shall be deemed to have been given either at
the time of personal delivery or, in the case of courier or mail, as of the date
of first attempted delivery at the address and in the manner provided herein,
or, in the case of facsimile, upon receipt. Notwithstanding the foregoing, no
notice of change of address shall be effective except upon actual receipt;
provided that service of a notice or communication required by any applicable
statute shall be considered complete when the requirements of that statute are
met. This Section shall not be construed in any way to affect



6



--------------------------------------------------------------------------------



or impair any waiver of notice or demand provided in any Loan Document or to
require giving of notice or demand to or upon any Person in any situation or for
any reason.


Section 7. Release from Liability.


(a)Notwithstanding anything contained in this Agreement or any other Loan
Documents to the contrary, Borrower shall have the right to terminate its
continuing liability under this Agreement upon fulfillment of each of the
following conditions to the reasonable satisfaction of Administrative Agent:


(i)Administrative Agent shall have received payment in full of all of the
payment Obligations (as defined in the Deed of Trust) then due, including but
not limited to repayment in full of all principal outstanding under the Notes
(as defined in the Deed of Trust) and all accrued but unpaid interest thereon,
but excluding any of the Obligations which might arise in the future (but as to
which no claim has then arisen) under the provisions of this Agreement.
(ii)Borrower shall have delivered to Administrative Agent a current
environmental site assessment for the Property and such report does not disclose
the existence of any new violation (i.e., not previously disclosed in the
Environmental Reports) of any Environmental Law or any Environmental Claims
applicable to the Property, which report shall be dated, or last updated, to a
date which is not earlier than ten (10) business days prior to the date on which
the Deed of Trust was discharged or released of record.
(iii)No Environmental Claim shall be pending or threatened in writing with
respect to the Property.
(iv)The Notes have been repaid without Administrative Agent, Lenders or any
affiliate thereof ever having taken actual or constructive possession of any of
the Property (or any portion thereof), through either: (i) the appointment of a
receiver, or (ii) any other exercise of Administrative Agent’s rights and
remedies following an Event of Default.


(b)Such termination of Borrower’s liability under this Section 7 shall become
effective only upon the delivery by Administrative Agent to Borrower of a
specific written acknowledgment of the satisfaction of the foregoing conditions
and the termination of such obligations, which acknowledgment Administrative
Agent agrees to provide unless Administrative Agent makes the good faith
determination that the conditions to such termination have not been satisfied.


Section 8. Miscellaneous.


(a)Consideration. Borrower acknowledges that Administrative Agent has relied and
will rely on the representations, warranties, covenants and agreements herein in
closing and funding the Loan and that the execution and delivery of this
Agreement is an essential condition but for which Administrative Agent would not
close or fund the Loan.




7



--------------------------------------------------------------------------------



(b)Survival. Subject to the provisions of Section 7 hereof, the representations,
warranties, covenants and agreements in this Agreement shall be binding upon
Borrower and its successors, assigns and legal representatives and shall inure
to the benefit of Administrative Agent, Lenders and their successors, assigns
and legal representatives and participants in the Loan; and shall not terminate
on the Transition Date or upon the release, foreclosure or other termination of
the Deed of Trust, but will survive the Transition Date, the payment in full of
the indebtedness secured by the Deed of Trust, foreclosure of the Deed of Trust
or conveyance in lieu of foreclosure, the release or termination of the Deed of
Trust and any or all of the other Loan Documents, any investigation by or on
behalf of Administrative Agent, any bankruptcy or other debtor relief
proceeding, or any other event whatsoever.


(c)Rights Cumulative. Administrative Agent’s and Lenders’ rights under this
Agreement shall be in addition to all rights of Administrative Agent and Lender
under the other Loan Documents or at law or in equity, and payments by Borrower
under this Agreement shall not reduce Borrower’s obligations and liabilities
under any of the other Loan Documents. The liability of Borrower or any other
Person under this Agreement shall not be limited or impaired in any way by any
provision in the other Loan Documents or applicable law limiting Borrower’s or
such other Person’s liability or Administrative Agent’s recourse or rights to a
deficiency judgment. The liability of such other Person, if applicable, under
this Agreement shall not be limited or impaired in any way by any change,
extension, release, inaccuracy, breach or failure to perform by any party under
the Loan Documents, such other Person’s liability hereunder being direct and
primary and not as a guarantor or surety. Borrower hereby waives any rights it
might have under C.R.S. §§ 13-50-102 and 103.


(d)Rights Under Environmental Requirements. Nothing in this Agreement or in any
other Loan Document shall limit or impair any rights or remedies of Lender or
any other Indemnified Party against Borrower or any other Person under any
Environmental Requirement or otherwise at law or in equity, including any rights
of contribution or indemnification.


(e)No Waiver. No delay or omission by Administrative Agent or any Lender to
exercise any right under this Agreement shall impair any such right nor shall it
be construed to be a waiver thereof. No waiver of any single breach or default
under this Agreement shall be deemed a waiver of any other breach or default.
Any waiver, consent or approval under this Agreement must be in writing to be
effective.


(f)Invalid Provisions. A determination that any provision of this Agreement is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision and a determination that the application of any provision of
this Agreement to any Person or circumstance is illegal or unenforceable shall
not affect the enforceability or validity of such provision as it may apply to
other Persons or circumstances.


(g)Construction. Whenever in this Agreement the singular number is used, the
same shall include plural where appropriate, and vice versa; and words of any
gender in this Agreement shall include each other gender where appropriate. The
headings in this Agreement are for convenience only and shall be disregarded in
the interpretation hereof. The words “include” and “including” shall be
interpreted as if followed by the words “without limitation.”




8



--------------------------------------------------------------------------------



(h)Applicable Law; Forum. The laws of the State of Colorado and applicable
United States federal law shall govern the rights and duties of the parties
hereto and the validity, enforcement and interpretation hereof. Borrower hereby
irrevocably submits generally and unconditionally for itself and in respect of
its property to the jurisdiction of any state court or any United States federal
court, sitting in the State of Colorado and to the jurisdiction of any state
court or any United States federal court, sitting in the state in which any of
the Property is located, over any suit, action or proceeding arising out of or
relating to this Agreement or the Loan. Borrower hereby irrevocably waives, to
the fullest extent permitted by law, any objection that Borrower may now or
hereafter have to the laying of venue in any such court and any claim that any
such court is an inconvenient forum. Borrower hereby agrees and consents that,
in addition to any methods of service or process provided for under applicable
law, all service of process in any such suit, action or proceeding in any state
court or any United States federal court sitting in the state(s) specified above
may be made by certified or registered mail, return receipt requested, directed
to Borrower at the address for notice to Borrower stated below, or at a
subsequent address of which Administrative Agent received actual notice from
Borrower in accordance with the Loan Documents, and service so made shall be
complete five (5) days after the same shall have been so mailed. Nothing herein
shall affect the right of Administrative Agent or any Lender to serve process in
any manner permitted by law or limit the right of Administrative Agent or any
Lender to bring proceedings against Borrower in any other court or jurisdiction.


(i)Counterparts; Modification. This Agreement has been executed in a number of
identical counterparts, each of which shall be deemed an original for all
purposes and all of which constitute, collectively, one agreement. This
Agreement may be amended only by an instrument in writing intended for that
purpose executed jointly by an authorized representative of each party hereto.


(j)Limited Recourse Provision. Administrative Agent shall have no recourse
against, nor shall there be any personal liability to, the members of Borrower,
or to any shareholders, members, partners, beneficial interest holders or any
other entity or person in the ownership (directly or indirectly) of Borrower
with respect to the obligations of Borrower or Guarantor under the Loan. For
purposes of clarification, in no event shall the above language limit, reduce or
otherwise affect Borrower’s liability or obligations under the Loan Documents,
Guarantor’s liability or obligations under the Guaranty, or Administrative
Agent’s right to exercise any rights or remedies against any collateral securing
the Loan.


Section 9. WAIVER OF JURY TRIAL.


(a) BORROWER, ADMINISTRATIVE AGENT AND LENDERS HEREBY WAIVE TRIAL BY JURY IN
RESPECT OF ANY “ENVIRONMENTAL CLAIM” AS DEFINED IN SECTION 1. THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY BORROWER, ADMINISTRATIVE AGENT AND
LENDERS, AND BORROWER, ADMINISTRATIVE AGENT AND LENDERS HEREBY REPRESENT THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY PERSON OR ENTITY TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO
THIS AGREEMENT. BORROWER,





9



--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT AND LENDERS ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF
THIS SECTION 9 IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY
TRIAL. BORROWER FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN
THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.


THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.




[Signatures begin on following page.]





10



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower and Administrative Agent have caused this Agreement
to be executed as of the date first written above.


BORROWER:


KBSII GRANITE TOWER, LLC,
a Delaware limited liability company


By: KBSII REIT ACQUISITION XVIII, LLC,
a Delaware limited liability company,
its sole member


By: KBS REIT PROPERTIES II, LLC,
a Delaware limited liability company,
its sole member


By: KBS LIMITED PARTNERSHIP II,
a Delaware limited partnership,
its sole member


By: KBS REAL ESTATE INVESTMENT TRUST II, INC.,
a Maryland
its general partner


By: /s/ Charles J. Schreiber, Jr.
Charles J. Schreiber, Jr.
Chief Executive Officer







Borrower's Address for Notices:With a copy to:
KBSII GRANITE TOWER, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attn: Clint Copulus
Telephone: (949) 417-6568
E-mail: ccopulus@kbs.com
Greenberg Traurig LLP
3161 Michelson Drive, Suite 1000
Irvine, California 92612
Attn: Bruce Fischer
Telephone: (949) 732-6670
Electronic Mail: fischerb@gtlaw.comand
KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attn: Todd Smith
Telephone: (949) 797-0338
E-mail: tsmith@kbs.com
















--------------------------------------------------------------------------------




The address of Administrative Agent is:ADMINISTRATIVE AGENT:Bank of America,
N.A.
520 Newport Center Drive, Suite 1100
Newport Beach, California 92660
Attn: Kevin McLain
BANK OF AMERICA, N.A.,
a national banking association


By: /s/ Paul S.Kim
Name: Paul S. Kim
Title: Vice President





S-2



--------------------------------------------------------------------------------



EXHIBIT A


Description of Land


REAL PROPERTY IN THE CITY OF DENVER, COUNTY OF DENVER, STATE OF COLORADO, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:


PARCEL 1 - FEE TITLE


UNITS 1, 1A, 1B, 1C AND 5, BLOCK 95 CONDOMINIUMS,


ACCORDING TO THE AMENDED AND RESTATED MASTER DECLARATION OF BLOCK 95
CONDOMINIUMS RECORDED DECEMBER 19, 2005 UNDER RECEPTION NO. 2005215222, AS
AMENDED BY AMENDED AND RESTATED FIRST AMENDMENT TO AMENDED AND RESTATED MASTER
DECLARATION OF BLOCK 95 CONDOMINIUMS RECORDED OCTOBER 7, 2010 AT RECEPTION NO.
2010115794, SECOND AMENDMENT TO AMENDED AND RESTATED MASTER DECLARATION OF BLOCK
95 CONDOMINIUMS RECORDED MARCH 21, 2011 AT RECEPTION NO. 2011031047, THIRD
AMENDMENT TO AMENDED AND RESTATED MASTER DECLARATION OF BLOCK 95 CONDOMINIUMS
RECORDED OCTOBER 22, 2013 AT RECEPTION NO. 2013154449, FOURTH AMENDMENT TO
AMENDED AND RESTATED MASTER DECLARATION OF BLOCK 95 CONDOMINIUMS RECORDED MARCH
5, 2015 AT RECEPTION NO. 2015028233, AND FIFTH AMENDMENT TO AMENDED AND RESTATED
MASTER DECLARATION OF BLOCK 95 CONDOMINIUMS RECORDED SEPTEMBER 28, 2017 AT
RECEPTION NO. 2017128174, AND THE AMENDED AND RESTATED CONDOMINIUM MAP THEREOF
RECORDED DECEMBER 19, 2005 UNDER RECEPTION NO. 2005215223, AS AMENDED BY FIRST
AMENDMENT TO THE AMENDED AND RESTATED CONDOMINIUM MAP FOR BLOCK 95 CONDOMINIUMS
RECORDED FEBRUARY 12, 2008 UNDER RECEPTION NO. 2008017796, IN THE RECORDS OF THE
CLERK AND RECORDER OF THE CITY AND COUNTY OF DENVER, STATE OF COLORADO.


PARCEL 2


NONEXCLUSIVE EASEMENTS: (A) TO USE EACH COMMON ELEMENT (AS DEFINED IN THE
DECLARATION, AS HEREINAFTER DEFINED), (B) OVER AND ACROSS ALL COMMON ELEMENTS
FOR THE USE AND ENJOYMENT OF UNITS 1, 1A, 1B, 1C AND 5, BLOCK 95 CONDOMINIUMS,
THE PARKING RIGHTS AND THE LIMITED COMMON ELEMENTS (AS SUCH TERMS ARE DEFINED IN
THE DECLARATION, AS HEREINAFTER DEFINED), (B) OVER AND ACROSS ALL COMMON
ELEMENTS AND THE OTHER UNITS (AS DEFINED IN THE DECLARATION, AS HEREINAFTER
DEFINED) FOR HORIZONTAL, VERTICAL, AND LATERAL SUPPORT, (C) OVER AND ACROSS ALL
STAIRS, HALLWAYS, LOBBIES, DRIVE LANES, WALKWAYS AND OTHER ACCESS-WAYS
DESIGNATED AS COMMON ELEMENTS TO GAIN PEDESTRIAN AND VEHICULAR ACCESS, (D) OVER
AND ACROSS ALL STAIRS, HALLWAYS, LOBBIES, DRIVE LANES, WALKWAYS AND OTHER
ACCESS-WAYS





A-1



--------------------------------------------------------------------------------



FOR EMERGENCY EGRESS, (E) FOR INGRESS AND EGRESS TO AND FROM THE LOADING DOCK
(AS DEFINED IN THE DECLARATION, AS HEREINAFTER DEFINED) FOR THE USE OF THE
LOADING DOCK, (F) FOR ENCROACHMENTS, (G) FOR REPAIR, MAINTENANCE, RESTORATION
AND RECONSTRUCTION, (H) TO ENTER UPON, ACROSS, OVER, IN, AND UNDER ANY PORTION
OF THE CONDOMINIUM PROJECT (AS DEFINED IN THE DECLARATION, AS HEREINAFTER
DEFINED) FOR THE PURPOSE OF CHANGING, CORRECTING, OR OTHERWISE MODIFYING THE
GRADE OR DRAINAGE CHANNELS TO IMPROVE THE DRAINAGE OF WATER, (I) FOR THE PURPOSE
OF MAINTAINING, REPAIRING AND REPLACING THE EXISTING DRAINAGE OF WATER FROM,
OVER, AND ACROSS THE CONDOMINIUM PROJECT, (J) FOR THE USE OF ALL SHAFTS, CHUTES,
FLUES, DUCTS, VENTS, CHASES, PIPES, WIRES, CONDUITS, AND UTILITY LINES FOR
UTILITIES, AND (K) FOR ACCESS TO AND OPERATION, MAINTENANCE, REPAIR AND
REPLACEMENT OF THE CENTRAL PLANT (AS DEFINED IN THE DECLARATION, AS HEREINAFTER
DEFINED), INCLUDING THE PLATE HEAT EXCHANGER AND THE PLATE HEAT DISTRIBUTION
LINES (AS SUCH TERMS ARE DEFINED IN THE DECLARATION, AS HEREINAFTER DEFINED),
CONTAINED IN THAT AMENDED AND RESTATED MASTER DECLARATION OF BLOCK 96
CONDOMINIUMS, RECORDED DECEMBER 19, 2005 AT RECEPTION NO. 2005215222, AMENDED
AND RESTATED FIRST AMENDMENT TO AMENDED AND RESTATED MASTER DECLARATION OF BLOCK
95 CONDOMINIUMS RECORDED OCTOBER 7, 2010 AT RECEPTION NO. 2010115794, SECOND
AMENDMENT TO AMENDED AND RESTATED MASTER DECLARATION OF BLOCK 95 CONDOMINIUMS
RECORDED MARCH 21, 2011 AT RECEPTION NO. 2011031047, THIRD AMENDMENT TO AMENDED
AND RESTATED MASTER DECLARATION OF BLOCK 95 CONDOMINIUMS RECORDED OCTOBER 22,
2013 AT RECEPTION NO. 2013154449, FOURTH AMENDMENT TO AMENDED AND RESTATED
MASTER DECLARATION OF BLOCK 95 CONDOMINIUMS RECORDED MARCH 5, 2015 AT RECEPTION
NO. 2015028233, AND FIFTH AMENDMENT TO AMENDED AND RESTATED MASTER DECLARATION
OF BLOCK 95 CONDOMINIUMS RECORDED SEPTEMBER 28, 2017 AT RECEPTION NO. 2017128174
(AS AMENDED, THE "DECLARATION").


PARCEL 3


REVOCABLE PERMIT OR LICENSE TO ENCROACH WITH AN UNDERGROUND PARKING STRUCTURE,
CONTAINED IN THAT ORDINANCE NO. 3, SERIES OF 1981 RECORDED JULY 11, 1985 AT
RECEPTION NO. 037798, IN THE FOLLOWING DESCRIBED AREAS IN THE CITY AND COUNTY OF
DENVER AND STATE OF COLORADO, TO WIT:


THOSE PARTS OF 18TH STREET, 19TH STREET, CURTIS STREET AND ARAPAHOE STREET
ADJACENT TO BLOCK 95, EAST DENVER, DESCRIBED AS FOLLOWS:


BEGINNING AT THE MOST NORTHERLY CORNER OF BLOCK 95, EAST DENVER; THENCE WESTERLY
TO A POINT THAT IS 9.50 FEET SOUTHWESTERLY OF AND 9.5 FEET NORTHWESTERLY OF SAID
NORTHERLY CORNER; THENCE





A-2



--------------------------------------------------------------------------------



SOUTHWESTERLY AND PARALLEL WITH THE NORTHWESTERLY LINE OF SAID BLOCK 95, 382.41
FEET; THENCE SOUTHERLY TO A POINT THAT IS 9.50 FEET SOUTHEASTERLY OF AND 9.50
FEET SOUTHWESTERLY OF THE MOST WESTERLY CORNER OF SAID BLOCK 95; THENCE
SOUTHEASTERLY AND PARALLEL WITH THE SOUTHWESTERLY LINE OF SAID BLOCK 95, 247.50
FEET; THENCE EASTERLY TO A POINT THAT IS 9.50 FEET NORTHEASTERLY OF AND 9.50
FEET SOUTHEASTERLY OF THE MOST SOUTHERLY CORNER OF SAID BLOCK 95; THENCE
NORTHEASTERLY AND PARALLEL WITH THE SOUTHEASTERLY LINE OF SAID BLOCK 95, 382.41
FEET; THENCE NORTHERLY TO A POINT THAT IS 9.50 FEET NORTHEASTERLY OF AND 9.50
FEET NORTHWESTERLY OF THE MOST EASTERLY CORNER OF SAID BLOCK 95; THENCE
NORTHWESTERLY AND PARALLEL WITH THE NORTHEASTERLY LINE OF SAID BLOCK 95, 247.50
FEET; THENCE WESTERLY TO THE POINT OF BEGINNING.


PARCEL 4


EASEMENT FOR ACCESS TO AND OPERATING AND MAINTAINING AN OVERHEAD WALKWAY AS
CONTAINED IN RECIPROCAL EASEMENT AGREEMENT RECORDED DECEMBER 31, 1985 AT
RECEPTION NO. 010837, AND FIRST AMENDMENT THERETO RECORDED MARCH 30, 2007 AT
RECEPTION NO. 2007050623.


ASSESSOR PARCEL NUMBER: 0234510027027, 0234510032032, 0234510031031,
0234510033033/034




A-3



--------------------------------------------------------------------------------



EXHIBIT B


Specific Exceptions to Borrower's Representations and Warranties


None.
B-1

